                 IN THE UNITED STATES MAGISTRATE COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 UNITED STATES OF AMERICA,                   PO 18-5085-BLG-TJC

            Plaintiff,                       Violation No. FBDG005W
                                             Location Code: M6H
      vs.
                                             ORDER GRANTING MOTION TO
 KOLTON E. KOTOSKI,                          DISMISS WITH PREJUDICE

            Defendant.


      Upon motion of the United States, and good cause appearing,

      IT IS HEREBY ORDERED that the motion to dismiss Violation Notice

FBDG005W with prejudice is GRANTED. (Doc. 7) This matter is dismissed,

with prejudice as fully adjudicated.

      DATED this 16th day of November, 2018.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge




                                         1
